PER CURIAM.
The issue for our determination is whether the juvenile court has the authority to modify or set aside a previously entered commitment order after 60 days have elapsed from its imposition. The trial court, in a well-reasoned opinion, concluded that such authority does not exist. We affirm.
Resolution of the issue presented involves a question of the statutory interpretation of Section 39.11, Florida Statutes (1979), which provides, in pertinent part, the following:
(1) When any child shall be adjudicated by the court to have committed a delinquent act, the court having jurisdiction of *723the child shall have the power, by order in which is stated the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing, to:
******
(e) Commit the child to the department. Said commitment shall be for the purpose of exercising active control, including, but not limited to, custody, care, training, treatment, and furlough into the community. Notwithstanding the provisions of s. 743.07, the term of said commitment shall be until said child is discharged by the department or until he reaches the age of 19.
* * * * * *
(2) Any order made pursuant to subsection (1) may thereafter be modified or set aside by the court.
* * * * * *
(7) The court upon motion of the child, or upon its own motion, may within 60 days after imposition of a disposition of commitment suspend the further execution of the disposition and place the child on probation in a community control program upon such terms as the court may require.
We agree with the trial court’s conclusion that by utilizing principles of statutory construction, particularly the doctrine of ejus-dem generis, subsection (2) of the statute must be considered as restricted by subsection (7), and that accordingly, the trial court’s authority to modify a commitment order is limited to a 60-day period following imposition of such order. Therefore, the order appealed is AFFIRMED.
ROBERT P. SMITH and THOMPSON, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.